DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1, 27, 28, and 30 have been amended. 

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive in light of the rejections made below.  Overall, Applicant’s arguments seem to lack specificity other than to say that the references aren’t combinable or generally no prima facie case of obviousness has been established.  Applicant is pointed to those present in the updated rejections of record following the amendments made.
Applicant first argues Tyagi fails to teach or suggest amended claim 1 including at least that “the surface plasmon active layer comprising a polymer binder layer forming, as dried, a continuous coating surrounding each of the at least some individual ones of the flexible fibers and having fully embedded therein conductive nanoparticles including aggregated nanoparticles”.  This is not convincing.  While the Examiner agrees that Figure 5a and Figure 5b show a before and after picture, the claimed product is not a method claim and therefore its limitations are not read as such.  As a result, the Figure 5(a) image alone is interpreted as meeting applicant’s above recitation with their stabilizer/binder (17).  But also, it is the Examiner’s position that Figure 5(b) even shows “at least some individual ones…” such as those pointed to around the space (19) that are aggregated but yet still including a continuous coating surrounding them [0049].  Applicant’s recitation of “dried” is not given the same weight as the applicant 
Next, Applicant’s argue that Tian et al. discloses making fibers which themselves are formed of polymers such as PVP and PAA, but fails to disclose using the polymers as a binder layer to bind nanoparticles to substrates, much less using the polymers to immobilize nanoparticles to a polymeric material.  This is not found to be convincing.  The examiner maintains that it would have been obvious to a person of skill in the art at the time the invention was made to have used the thickened, prescribed binder taught by Tian et al. within the device provided within the combined above teachings, as Tian et al. assert that such components result in enhanced stability.  As such it is the Examiner’s opinion that 
Again, Applicant is encouraged to amend their claims to positively recite the structural differences between the two inventions.  Applicant should concentrate on reciting the specific proximity and position to other claimed features so that the prior art of record no longer applies.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10, 11, 12, 16 and 26, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Vann (US Pub 2005/0042651), in view of Tyagi (US Patent 9,278,855) in further view of Sun et al. (2011/0063613) and in an even further view of Tian et al. (Chem Eng J. 2006, 12, 4808-4812).
Regarding Claim 1, Vann teaches a spectroscopic sensor comprising a fiber layer comprising a plurality of flexible fibers wherein the plurality of flexible fibers extend in at least two different directions, are in contact with each other, and form pores inward from the surface of the fiber layer. (In Fig. 1 and in paragraph [0071], the fiber array 100 further comprises a plurality of fibers 110 each having immobilized thereon a chemical species of interest to be contacted with the chemical species dispensed in the channels 108. Note pores are formed inward as shown in Fig. 1. Fibers are shown in a wave-like pattern extending up or down in waves.) wherein the fibers comprise either natural fibers or synthetic fibers or both of them (Specifically nylon fibers are called out [0076], wherein the fibers comprise optical fibers capable of transmitting incident light or output light for spectroscopy along the fibers, wherein the fiber layer has a woven or non-woven fabric structure in which the natural fibers and/or the synthetic fibers are blended with the optical fibers. (In paragraph [0075], alternatively, the fiber may be an optical fiber. Moreover, the use of the term "fiber" is not intended to imply any limitation with 
Vann is silent in regard to a surface plasmon active layer formed on the surface of the fibers, wherein the surface plasmon active layer comprises conductive nanoparticles and a polymer binder immobilizing the conductive nanoparticles on the surface of the plurality of flexible fibers.
With regard to claim 1, and 32, Tyagi teaches in FIG. 4 illustrates a process for forming a flexible SERS substrate (See Column 5, lines 19-30). In step 102 one or more flexible substrates 10 with filtering capabilities are provided. Suitable substrates 10 may be any substrate that is flexible, porous, and able to withstand moderate temperatures. Suitable substrates may be fabric-based substrates made from natural or man-made fibers, such as fiberglass, cellulose fibers and polyimide fibers. The substrate can be metallic or non-metallic and can be woven, spun or made by any other suitable fabrication method. The porosity of the filter substrate will be dependent on the size and nature of the analyte to be separated or agglomerated by the filtering action of the SERS substrate. See Column 9,, lines 24, 46 or polymer binder) The stabilizer (polymer binder) 17 may be any moiety that "stabilizes" nanoparticles 18 prior to and/or during deposition of the nanoparticle ink 20, where "stabilizes" refers to reducing the aggregation and precipitation of nanoparticles 18. The stabilizer 17 may be a coating or partial coating material which may be made of a material such as PVP (polyvinylpyrrolidone), another polymer, or borohydride. Polymers that have been successfully used in the formulation of inks are Triton X-100, Triton X-15, Triton X-45, Triton QS-15, linear alkyl ether (colar Cap MA259, colar Cap MA1610), quaternized alkyl imidazoline (Cola Solv IES and Cola Solv TES), polyvinyl alcohol, polyethylene glycol, and polysiloxanes. Lastly, Tyagi et al. teach immobilizing the conductive nanoparticles and immobilizing the conductive nanoparticles on the outer surface of some individual fibers [0044](Figure9)[0047].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a surface plasmon active layer formed on the surface of the fibers 
With regard to claim 1 and 26, neither Vann or Tyagi et al. teach at least some of the flexible fibers directly contacting and crossing each other to form a three-dimensional network having pores formed therethrough nor do they teach the flexible fibers oriented in random directions.
Sun et al. teach a surface-enhanced Raman scattering substrate including a carbon nanotube film structure and a plurality of metallic particles disposed on the carbon nanotube film structure.  Sun et al. teach in their figures 5 and 6 for example “at least some of their flexible fibers directly contacting and crossing each other having pores therethrough” [0034].
It would have been obvious to a person of skill in the art at the time the invention was made to have used the array of flexible fibers as shown in Sun within the device of Vann in view of Tyagi for the expected benefit of achieving the “stable and cost-effective” [0006] substrate as encouraged by Sun.
With regard to claim 1 and 30, the combined references do not teach a polymer binder having a thickness greater than the diameters of at least some of the conductive nanoparticles or the specific binder components such as the cationic polymer poly(allylamine hydrochloride)  of claims 31 and 33 or the polymer poly(acrylic acid).

With regard to claims 12 and 33, Tian’s teaching of poly(allylamine hydrochloride) inherently teaches the newly claimed limitation of claim 33, as the average MW is 50,000kDa.
It would have been obvious to a person of skill in the art at the time the invention was made to have used the thickened, prescribed binder taught by Tian et al. within the device provided within the combined above teachings, as Tian et al. assert that such components result in enhanced stability.

Regarding Claim 2, Vann teaches the fibers form a non-woven fabric structure, a woven fabric structure, a bundle structure or a combination thereof. (In paragraphs [0075]-[0077] and in Fig. 1). 

Regarding Claim 4, modified Vann teaches the conductive nanoparticles form an aggregate structure. (Tyagi teaches the thermal treatment provides a fractal aggregate nanoparticle layer on the substrate suitable for Raman spectroscopy. See Abstract). 

Regarding Claim 5, modified Vann teaches the conductive nanoparticles are selected from nanospheres, nanotubes, nanocolumns, nanorods, nanopores, nanowires, and combinations thereof. (See Fig. 1 of Tyagi for nanoparticles shaped as nanospheres).

Regarding Claim 6, modified Vann teaches the conductive nanoparticles comprise carbon particles, graphite particles, metalloid particles, metal particles, conductive metalloid oxide particles, 

Regarding Claim 7, modified Vann teaches wherein the metalloid comprises antimony (Sb), germanium (Ge), arsenic (As) or an alloy thereof, wherein the metal is a pure metal, a transition metal or a post-transition metal and comprises titanium (Ti), zinc (Zn), aluminum (Al), scandium (Sc), chromium (Cr), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), copper (Cu), indium (In), tin (Sn), yttrium (Y), zirconium (Zr), niobium (Nb), molybdenum (Mo), ruthenium (Ru), rhodium (Rh), palladium (Pd), gold (Au), silver (Ag), platinum (Pt), strontium (Sr), tungsten (W), cadmium (Cd), tantalum (Ta) or an alloy thereof, wherein the conductive metal oxide comprises indium tin oxide (ITO), indium zinc oxide (IZO), aluminum-doped zinc oxide (AZO), gallium indium zinc oxide (GIZO), zinc oxide (ZnO) or a mixture thereof. (In paragraph [0006] one such structure employs fractal aggregates of metallic colloidal particles formed on the surface of SERS substrates, typically constructed of Ag, Au, and Cu. Metallic fractal aggregates can exhibit some of the highest SERS signal amplification factors. A fractal is a self-similar geometrical object, i.e. it looks the same at any length scale. Fractal aggregates of metallic colloidal particles can enhance various linear and nonlinear optical responses, including Raman scattering.)

Regarding Claim 8, modified Vann teaches the surface plasmon active layer has a thickness ranging from 10 nm to 500 nm. (Tyagi teaches in paragraph [0044] the deposited ink 20 may have a 

Regarding Claim 10, modified Vann teaches the fibers protrude from the surface of the fiber layer to provide amorphous surface plasmon fiber protrusions. (The fibers are capable of protruding from the surface of the fiber layer and are capable of providing an amorphous surface plasmon fiber protrusions.)

Regarding Claim 11, Vann teaches the fiber layer comprises pores formed between the fibers. (See Fig. 1 and teachings in Claim 1).

Regarding Claim 16, modified Vann teaches the spectroscopic sensor is used in a surface-enhanced Raman spectroscopy (SERS), surface plasmon resonance (SPR), localized surface plasmon resonance (LSPR), absorption, and/or fluorescence mode. (Tyagi teaches a method for the formation of flexible surface enhanced Raman spectroscopy substrates with filtering capabilities. See Abstract). 

Claim 12 and claim 33 are rejected under 35 U.S.C. 103 as being unpatentable Vann (US Pub 2005/0042651), in view of Tyagi (US Patent 9,278,855) in further view of Sun et al. (2011/0063613), and in an even further in view of Feng (US Pub 2012/0217165).

Regarding Claim 12, modified Vann is silent in regard to the polymer binder comprises a cationic or anionic polymer.
Feng recites methods of forming a conductive metal layer on substrates (See Abstract). Feng teaches when nanoparticles are used as the linker material, the nanoparticles can be applied as a 
With regard to claim 33, Feng’s taught polymers inherently teach the limitation of molecular weight presently being claimed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a polymer binder comprising a cationic or anionic polymer, as taught by Feng, immobilizing the conductive nanoparticles on the surface of the fibers of modified Vann.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable Vann (US Pub 2005/0042651), in view of Tyagi (US Patent 9,278,855), in further view of Sun et al. (2011/0063613) and further in view of Halverson (US Pub 2013/00034967).

Regarding Claims 13-15, modified Vann teaches an immobilization material capable of specific binding to a target analyte on the surface plasmon active layer and the immobilization material comprises at least one material selected from low molecular weight compounds, antigens, antibodies, proteins, peptides, deoxyribonucleic acid (DNA), ribonucleic acid (RNA), peptide nucleic acid (PNA), enzymes, enzyme substrates, hormones, hormone receptors, synthetic reagents having functional groups, mimics thereof, and combinations thereof, the target analyte is selected from amino acids, peptides, polypeptides, proteins, glycoproteins, lipoproteins, nucleosides, nucleotides, oligonucleotides, nucleic acids, sugars, carbohydrates, oligosaccharides, polysaccharides, fatty acids, lipids, hormones, metabolites, cytokines, chemokines, receptors, neurotransmitters, antigens, 
Modified Vann is silent in regard to an immobilization material capable of specific binding to a target analyte on the surface plasmon active layer and the immobilization material comprises at least one material selected from low molecular weight compounds, antigens, antibodies, proteins, peptides, deoxyribonucleic acid (DNA), ribonucleic acid (RNA), peptide nucleic acid (PNA), enzymes, enzyme substrates, hormones, hormone receptors, synthetic reagents having functional groups, mimics thereof, and combinations thereof.
Halverson teaches articles and methods for detecting an "analyte" or a "target analyte" in paragraph [0078]. Biological assays include at least one biomolecule, which may take part in a biological assay as a binding partner (e.g., a receptor-ligand binding reaction, an antigen-protein binding reaction, an enzyme-substrate binding reaction, a hybridization reaction between polynucleotide regions with at least partial homology). As will be appreciated by those in the art, a large number of analytes may be used in the present disclosure. For example, any target analyte can be used which binds a bioactive agent or for which a binding partner (e.g. a drug candidate) is sought. Specific binding involves selective interactions between an antigen and its corresponding antibody (immobilization material), or 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added an immobilization material, as taught by Halverson, to the surface plasmon layer in the device, as taught by Bae, in order to detect biological molecules.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vann (US Pub 2005/0042651), in view of Tyagi (US Patent 9,278,855) in further view of Sun et al. (2011/0063613) and in an even further view of Connor (2015/0309563).
 The teachings of modified Vann appear above.
Vann et al. does not teach the use of the claimed natural or synthetic fibers specifically.
Connor et al. teach the use of wearable energy pathways that can comprise non-conductive or less-conductive fibers which are coated, impregnated, or otherwise integrated with conductive material 
It would have been obvious to a person in the art at the time the invention was made to have incorporated the various different types of fibers as taught by Connor within the device of modified Vann as doing so allows the device to be built with various different properties and energy transmission abilities creating a more adaptable structure.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-27571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        4/21/2021